               Case 4:19-cv-04402 Document 17 Filed on 11/18/19 in TXSD Page 1 of 2



                                      UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF TEXAS
                                           HOUSTON DIVISION

        NOVUM ENERGY TRADING INC.,                     §
                                                       §
                                                       §
        Plaintiff,                                     §
                                                       §
                                                       §
        vs.                                            §      Civil Action No. 4:19-cv-04402
                                                       §      IN ADMIRALTY, F.R.C.P. 9(h), and
                                                       §      Rule C
        M/V BOUCHARD AND B. NO. 240,                   §
        AND THEIR ENGINES,                             §
        TACKLE, ETC., IN REM; AND                      §
        BOUCHARD TRANSPORTATION                        §
        CO., INC; IN PERSONAM                          §
                                                       §
                                                       §
        Defendants.                                    §



                                      NOVUM ENERGY TRADING, INC.’S
                                          NOTICE OF DISMISSAL

                   Please take notice that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

        Plaintiff, Novum Energy Trading, Inc. (“Novum”), hereby voluntarily dismisses its admiralty

        claims within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure, and Rule C of

        the Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Foreclosure

        Actions, against M/V Bouchard and B. No. 240, and Their Engines, Tackle, Etc., In Rem; and

        Bouchard Transportation Co., Inc. In Personam (“Defendants”).

                   Upon filing of this Notice of Dismissal, this action is dismissed without a court order

        because Defendants have not served an answer or a motion for summary judgment.




4824-5384-5165.1
               Case 4:19-cv-04402 Document 17 Filed on 11/18/19 in TXSD Page 2 of 2



                                                         Respectfully submitted,

                                                         FOLEY GARDERE
                                                         FOLEY & LARDNER LLP


                                                  By:     /s/ Peter A. McLauchlan
                                                         Peter A. McLauchlan
                                                         State Bar No. 13740900
                                                         Federal Bar No. 6370
                                                         Pmclauchlan@foley.com
                                                         Anacarolina Estaba
                                                         State Bar No. 24085298
                                                         Federal Bar No. 964979
                                                         aestaba@foley.com
                                                         1000 Louisiana, Suite 2000
                                                         Houston, Texas 77002-2099
                                                         Telephone: (713) 276-5500
                                                         Facsimile: (713) 276-5555

                                                         ATTORNEYS FOR PLAINTIFF
                                                         NOVUM ENERGY TRADING INC.



                                      CERTIFICATE OF SERVICE

             I certify that a copy of this document was served through the court’s CM/ECF system on
        November 18, 2019, on the following counsel of record:


        John J. Walsh
        Freehill, Hogan & Mahar LLP
        80 Pine Sreet, 25th Floor
        New York, NY 10005



                                                  /s/ Anacarolina Estaba
                                                  Anacarolina Estaba




                                                    2

4824-5384-5165.1
